IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

ASHLEE SAVAGE, Individually,
And as Parent and Next Friend of
ZAEDEN FREEMAN, a minor,

Plaintiffs,

v. C.A. NO.: N18C-05-185 AML

BAYHEALTH, INC., d/b/a JURY TRIAL OF 12 DEMANDED
BAYHEALTH MILFORD
MEMORIAL HOSPITAL,
BAYPHEALTH MEDICAL CENTER,
INC. d/b/a BAYHEALTH MILFORD
MEMORIAL HOSPITAL,
DELMARvA EMERGENCY
PHYSICIANS, LLP, and DANIEL
TEKLAY, M.D.,

\/\/\/\/\./\_/\_/\/\./\/\/\/VV\/V\/\/\/

Defendants.

Submitted: November 8, 2018
Decided: December 4, 2018

ORDER

Upon Review of the Affidavit of Merit - Accepted

On November 8, 2018, Defendants DelMarVa Emergency Physicians, LLP
and Daniel Teklay, MD (collectively “Defendants”) moved to have the Court

review Plaintiff’s affidavit of merit, in camera, to determine Whether it complies

With 18 Del. C. §§ 6853(3)(1)and(c).1

 

1 18 Del. C. § 6853(d).

Specifically, Defendants asked the Court to determine Whether the affidavit:
(l) is signed by an expert Witness; (2) is accompanied by a curriculum vitae; (3)
gives an opinion that there has been a breach in the standard of care by the
Defendants; (4) gives an opinion that each breach against each defendant Was a
proximate cause of the injuries alleged in the complaint; and (5) indicates the
expert is licensed to practice medicine as of the date of the affidavit, and the
curriculum vitae establishes that the expert, for the three years preceding the
alleged negligent act, has been engaged in the treatment of patients and/or in the
teaching/academic side of medicine in the same or similar field of medicine as the
Defendants, Which in this case is emergency medicine.

In Delaware, a healthcare negligence lawsuit must be filed With an affidavit
of merit, signed by an expert, and accompanied by the expert’s current curriculum
vitae.2 The expert must be licensed to practice medicine as of the affidavit’s date
and engaged in the same or similar field as the defendant in the three years
immediately preceding the alleged negligence3 The affidavit must state that
reasonable grounds exist to believe the defendant Was negligent in a Way that

proximately caused the plaintiff’s injury.4 The statute’s requirements are minimal.

 

2 Id. § 6853(a)(1).
3 Id. § 6853(0). Although Defendants’ motion is phrased as though the curriculum vitae must
establish that the expert has been engaged in the treatment of patients or teaching for the three
years preceding the alleged negligent acts, section 6853 does not so require. Rather, under
4Section 6853, such experience may be attested to in the affidavit

Id.

Accordingly, an affidavit of merit tracking the statutory language complies With
the statute.5

After in camera revieW, the Court finds:

l. An expert signed the affidavit;

2. The affidavit Was accompanied by a current curriculum vitae;

3. The expert is Board certified in Emergency Medicine, the same field
as the Defendants;

4. In the three years preceding the negligent acts, the expert Was engaged
in the treatment of patients and in the teaching/academic side of
medicine in the same field of medicine as Defendants;

5. The affidavit states that there are reasonable grounds to believe the
applicable standard of care Was breached by each Defendant,
including DelMarVa Emergency Physicians, LLP and Daniel Teklay,
MD; and

6. The expert states these breaches of the standard of care proximately

caused Plaintiff’ s injury as alleged in the complaint

 

5 See Dishmori v. Fucci, 32 A.3d 338, 342 (Del. 2011) (“In order to satisfy the prima facie
burden, an Affidavit of Merit must only contain an expert’s sworn statement that medical
negligence occurred, along With confirmation that he or she is qualified to proffer a medical
opinion.”).

Considering the above, the Court finds that the affidavit of merit complies
With 18 Del. C. §§ 6853(a)(1) and (c) as to Defendants DelMarVa Emergency
Physicians, LLP and Daniel Teklay, MD

IT IS SO ORDERED.

drum

Ab@ @ail'M. LeroW, Judge

Original to Prothonotary

cc: Thomas J. Marcoz, Esquire
Robert H. Bouse, Esquire
Gregory L. VanGeison, Esquire
Kristina L. Miller, Esquire
Donald L Gouge, Jr., Esquire
Keith D. Forman, Esquire
Mary M. Koch, Esquire
Sarah Smith, Esquire